Citation Nr: 1820921	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  13-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, bipolar disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to December 1968.

This matter originally came to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In May 2015, the Board reopened and remanded the claim of service connection for a psychiatric disorder.  


FINDING OF FACT

The Veteran without good cause failed to report for a VA examination scheduled in conjunction with his reopened claim. 


CONCLUSION OF LAW

The criteria to establish service connection for a psychiatric disorder are not met.  38 U.S.C. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311, 3.655, 3.384 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Veteran in this case is seeking service connection for a psychiatric condition.  As set forth in a December 2014 appellate brief from his representative, the Veteran contends that his condition started during service with the diagnosis of passive-aggressive disorder.  He maintains that this diagnosis is the same condition now diagnosed as paranoid schizophrenia.  In a May 2009 statement, the Veteran also identified having PTSD due to stressful events of his service.  And, in a May 2010 statement, he referred to exposure to radioactive materials during service.  

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

B.  Discussion

In this case, service connection for a psychiatric condition is denied.  

(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis.  During a VA admission in February 2002, he was diagnosed with bipolar disorder, manic type.  His ongoing VA treatment records, such as in January 2015, reflect a diagnosis of schizophrenia.  This evidence establishes that the Veteran has a current disability.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.  See Walker, 708 F.3d at 1337. 

His medical records do not include a diagnosis of PTSD.  Accordingly, service connection for PTSD cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 


(2)  In-Service Incurrence of Injury or Disease

Next, there is evidence of an in-service diagnosis.  

According to his November 1968 service separation examination, the Veteran had a diagnosis of passive-aggressive personality, chronic, severe.  It was found that there was no evidence of a "serious mental disease."  

This evidence establishes a diagnosis during service.  

(3) Nexus

Although the Veteran is currently diagnosed with a psychiatric disorder and was diagnosed with passive-aggressive personality during service, the claim must be denied because a nexus between the current diagnosis and the in-service diagnosis is not established.  

First, the diagnosis of passive-aggressive personality during service is not a chronic disease as it is not a psychosis.  See 38 C.F.R. §§ 3.309(a), 3.384.  Moreover, personality disorders are not diseases or injuries for which service connection can be granted.  See 38 C.F.R. § 3.303(c).  There is no indication of a superimposed psychiatric condition.  See 38 C.F.R. § 4.127.

Second, while the Veteran's current diagnosis of schizophrenia is a psychosis, it is not established as chronic during service, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b).  

More specifically, there is no indication of schizophrenia until after service.  First, a March 1974 diagnosis of "suspected drug addiction or schizophrenia."  This was over four years after his separation from service.  The schizophrenia diagnosis was confirmed several months later at VA in October 1974.  According to a February 1980 VA psychiatric evaluation, the Veteran had carried a diagnosis of paranoid schizophrenia for four to five years, which coincides with the 1974 diagnosis.  In his original claim, filed in July 1992, the Veteran claimed paranoid schizophrenia beginning from 1975.  Thus, there is no indication of schizophrenia, or any other psychosis, as a chronic condition beginning during service. Correspondingly, the condition is not shown to have manifested to a degree of 10 percent or more within one year of service separation.   

Furthermore, the Veteran has not explicitly asserted that his schizophrenia symptoms first occurred during service.  Rather, he implicitly indicates a connection to service by arguing that his schizophrenia was first manifested during service as shown by the diagnosis of passive-aggressive personality.  

However, the Veteran is not competent to determine that his passive-aggressive personality diagnosis during service was actually the initial manifestation of schizophrenia.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical expertise is required to relate the Veteran's present arthritis etiologically to his post-service symptoms).  The Veteran is shown to have earned a Bachelor's degree in psychology.  However, he has no higher degree, experience, or demonstrated expertise in the more advanced questions at issue here.  Thus, his statements are more consistent with those of a lay observation.  To this extent, psychiatric symptomatology is capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

However, the question as issue here, whether his post-service schizophrenia diagnosis is related to the in-service passive-aggressive personality diagnosis, is not within the common knowledge of a lay person or otherwise within the competence of a non-medical expert as it requires specialized consideration of the nature of the Veteran's in-service conditions; his post-service symptomatology, including his service-connected symptoms; and the medical significance of these factors in the context of his post-service condition.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  As such, his statements are not competent evidence tending to increase the likelihood of a nexus, including on the basis of a continuity of symptoms, since service. Savage, 10 Vet. App. 488, 497.

Accordingly, a nexus is not established on the basis of chronicity or continuity pursuant to 38 C.F.R. § 3.303(b) or § 3.307(a).  

The Veteran also indicated that he had radiation exposure during service.  His November 1968 service separation examination confirms that he worked around radioactive substances on-and-off for one year in 1968.  

However, he is not a radiation-exposed veteran as defined in 38 C.F.R. § 3.309(d)(3)(i), and his diagnosis is not a diseases specific to radiation-exposed veterans.  See 38 C.F.R. § 3.309(d)(2).  Similarly, his diagnosis is not a radiogenic disease, as defined in 38 C.F.R. § 3.311(b)(2), and he has not cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4).  Accordingly a nexus to service on the basis of radiation exposure is not established.  

There is also a question of whether the disease was incurred during service notwithstanding the absence of intervening evidence of such.  

On this question, there are two relevant pieces of evidence.  

First, a November 1987 VA admission refers statements from the Veteran's brother.  The brother indicated that a change had occurred while the Veteran was in the military as the Veteran did not adjust well and "had a lot of personality problems with his superior."  

Second, and relatedly, a June 2004 VA Mental Health consultation indicates a history of symptoms developing during service due to working around weapons of mass destruction (referring to his work around nuclear missiles).  

Both of these statements are histories taken in support of the Veteran's treatment.  As such, they are probative to the extent that they support a conclusion that the Veteran had some symptoms during service.  As indicated, this fact is not in dispute as he was diagnosed with passive-aggressive personality during service.  Otherwise, these records do not reflect a doctor's opinion either confirming (or rebutting) the lay statements as it pertains to the current claim.  Therefore, these records provide no evidentiary support greater or different from the testimonial statements the Veteran has separately submitted in support of the appeal.  In other words, these medical records are no more probative than his own noncompetent lay opinion.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Aside from this evidence, the Board previously remanded this matter to obtain a VA examination.  In its May 2015 remand, the Board explained that, in light of the Veteran's extensive psychiatric history, he should be afforded a VA psychiatric examination for clarification of his diagnoses and an etiology opinion regarding his claimed acquired psychiatric disorders. 

As indicated herein above, the Veteran was scheduled for a VA examination in October 2017, but he did not appear.  Under § 3.655(b), when a claimant fails without good cause to report for an examination scheduled in conjunction with a reopened compensation claim, the claim shall as a matter of law.  Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011) reversed on other grounds, Kyhn v. Shinseki, 716 F.3d 572, 574-76 (Fed. Cir. 2013); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In light of the foregoing, service connection must be denied.  


ORDER

Service connection for a psychiatric condition is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


